Citation Nr: 1404013	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a liver condition. 

2.  Entitlement to service connection for cardiomegaly. 

3.  Entitlement to an evaluation in excess of 30 percent for uterine prolapse with dysmenorrhea and metromenorrhagia (previously characterized as endometriosis). 

4.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability. 

5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee (left knee disability). 

6.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee (right knee disability)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1986 to December 2006. 

These matters come on appeal to the Board of Veteran's Appeals (Board) from a June 2007 the Department of Veterans Affairs, Regional Office (RO) located in Winston-Salem, North Carolina.  The jurisdiction has subsequently transferred to the RO located in Baltimore, Maryland. 

In January 2011, the Veteran and her spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In September 2011, the Board dismissed nine issues on appeal as the Veteran expressed her desire to withdraw those claims, and the Board remanded the claims for increased rating for endometriosis, dysmenorrhea, and metromenorrhagia; degenerative lumbar spondylosis; and degenerative joint disease of the bilateral knees; and entitlement to service connection for a breast abnormality; a sleep disorder; cardiomegaly; a chronic sore throat; a foot disability; and a liver disorder.  

Based on the Board's instruction the RO (via the Appeals Management Center (AMC)) to obtained outstanding records of pertinent VA treatment, sought the Veteran's assistance in obtaining outstanding identified private treatment, afforded her with VA examination to evaluate the severity of her service-connected disabilities as well as determine the nature and etiology of her claimed breast, sleep, cardiomegaly, sore throat, and foot disorders.  Pertinently, the Veteran failed to respond to a November 2011 letter seeking her help in obtaining outstanding private treatment records.  As there has been substantial compliance with requested development has been completed, no further actions is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a November 2012 rating decision, the AMC re-characterized the Veteran's endometriosis disability to uterine prolapse disability with dysmenorrhea and metromenorrhagia and increased assigned disability rating from noncompensable to 30 percent.  The AMC also increased the assigned disability rating for lumbar spine disability from noncompensable to 10 percent and increased the assigned evaluation for bilateral knee disability from a single 10 percent rating to separate 10 percent ratings for each knee.  The increased awards were all effective from the time of service separation, January 1, 2007.  Since the Veteran is presumed to seek the maximum available benefit for a disability, the claims for increased ratings remain on appeal unless otherwise withdrawn.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in the November 2012 rating decision, the AMC awarded service connection for insomnia (claimed as sleep disorder), chronic pharyngitis (claimed as sore throat), bilateral pes planus, fibrocystic breast disease and bilateral nipple discharge, breast biopsy scar, and voiding dysfunction, with various assigned disability ratings and effective dates.  These are considered full grants of the benefits sought on appeal, and these issues are no longer on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has a current diagnosed disorder involving his liver.

2.  Resolving any doubt in the Veteran's favor, the competent evidence of record likely shows that the current cardiomegaly was incurred during her period of service. 

3.  Throughout the entire period under appeal, the Veteran's disability due to uterine prolapse with dysmenorrhea and metromenorrhagia has been manifested by no more than incomplete uterine prolapses with painful and heavy menses. 

4.  Throughout the entire period under appeal, the Veteran's lumbar spine disability has been manifested by no more than x-ray evidence of degenerative arthritis with subjective complaints of intermittent pain and objective findings of full range of motion without additional functional loss due to pain on motion.

5.  Throughout the entire period under appeal, the Veteran's left knee disability has been manifested by no more than x-ray evidence of degenerative arthritis with subjective complaints of increased pain with running and objective findings of swelling but full range of motion without additional functional loss due to pain on motion. 

6.  Throughout the entire period under appeal, the Veteran's right knee disability has been manifested by no more than x-ray evidence of degenerative arthritis with subjective complaints of increased pain with running and objective findings of swelling but full range of motion without additional functional loss due to pain on motion.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a liver condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for entitlement to service connection for cardiomegaly have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for entitlement to an evaluation in excess of 30 percent for uterine prolapse with dysmenorrhea and metromenorrhagia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.116, Diagnostic Code 7621, 7622 (2013).

4.  The criteria for an evaluation in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5242 (2013). 

5.  The criteria for an evaluation in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260, 5261 (2013).

6.  The criteria for an evaluation in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260, 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in December 2006 that addressed the notice elements concerning her claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  The claim folder also contains various private treatment records that were submitted by the Veteran.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  Pertinently, VA has sought the Veteran's assistance in obtaining any outstanding records of pertinent private treatment in 2011, but the Veteran failed to respond.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, the Veteran was provided with various VA examinations in 2007 to determine the nature and etiology of her claimed disorders.  The Board acknowledges that the Veteran's claims folder was not available during the January 2007 VA general medical examination; however, the VA examiner record the Veteran's reported medical history and considered the findings from the clinical evaluation that failed to demonstrate a current disorder involving the liver.  As such, the Board does not find that a remand for another VA examination is warranted. 

The Veteran was also afforded with VA gynecological, joint, and spine examinations in December 2011 to evaluate the severity of her service-connected disabilities.  In each examination reports, the VA examiners noted a review of the claims folder, and recorded the Veteran's reported medical history and findings from clinical examination.  The examiners provided medical conclusion support by rationale.  The Board finds that VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the diagnostic x-ray reports from the December 2011 VA examination have not been associated with the claims folder; however, the record already contains radiographic evidence of degenerative arthritis in the lumbar spine as well as in both the knees.  A remand is not required to obtain those 2011 x-ray film reports, because the previous 2007 x-ray film reports of record already demonstrate radiographic evidence of degenerative arthritis under the rating criteria.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Moreover, in the case of certain chronic disorders, such as cardiomyopathy, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Liver Condition 

The Veteran seeks entitlement to service connection for a liver condition.  The Veteran contends that she developed a liver condition as secondary to taking birth control medication during her period of service.  

The service treatment records show that the Veteran received hepatitis B immunization shots September 1994 and October 1994, and she received a hepatitis A immunization shot in March 1999.  The record also contains an October 2000 immunology laboratory report that shows that the Veteran was reactive for hepatitis B.  There was no indication in the service treatment record that the Veteran was diagnosed with hepatitis B or any other liver-related disorder.  

The Veteran underwent a VA general medical examination in January 2007 shortly after her separation from service.  At that time, the Veteran informed the VA examiner that she had been told that she had abnormal liver tests in 2001 and she was advised to stop using the contraceptive path.  She denied any other treatment for liver-related problems and she denied any symptomatology associated with liver-related condition.  The Veteran explicitly denied any history of viral hepatitis.  The 2007 laboratory findings did not indicate any abnormalities in the Veteran's tests results and the results were negative indications of hepatitis viruses.  Based on a review of the findings from clinical examination, the VA examiner concluded that there was no evidence of a current liver condition.  

Although a July 2008 private treatment record notes a questionable history of hepatitis B as reported by the Veteran, none of the post-service VA or private treatment records shows a diagnosis for a chronic liver disorder, including a confirmed diagnosis of hepatitis B. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in her claim, the most competent medical evidence of record does not show that the Veteran has a current diagnosed disorder involving her liver.  Indeed, the January 2007 VA examination report also shows no subjective or objective findings of liver-related disorder and the VA examiner noted that the Veteran denied being told he had never been diagnosed with a chronic liver condition, including hepatitis virus.  

There has been no diagnosis of hepatitis virus or any liver-related disorder during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving her liver at any time during the course of the appeal.  

Thus, the evidence does not demonstrate that the Veteran has a current diagnosed disorder involving her liver at any time during the course of the appeal.  In the absence of any diagnosed liver disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.

Cardiomegaly

The Veteran seeks entitlement to service connection for cardiomegaly.  Post-service VA and private treatment records show a diagnosis of cardiomegaly.  The Veteran contends that her cardiomegaly was incurred during her period of service.  She further contends that she developed cardiomegaly as secondary to taking birth control medication during her period of service.  Post-service VA treatment records show a diagnosis of cardiomyopathy.  

None of the Veteran's service treatment records indicates that she had any heart-related problems prior to her enlistment into service.  A February 1996 chest x-ray report shows findings of enlarged heart silhouette.  In October 1996, the Veteran presented with complaints of chest pain, and the findings from an electrocardiogram (EKG) revealed evidence of sinus bradycardia with occasional premature atrial complexes, but otherwise normal findings.  The chest x-ray film was negative.  Subsequent service treatment records dated in October 2002, February 2003 and August 2004 show the Veteran presented with complaints of chest pain and other various symptomatology.  The report of an August 2004 electrocardiogram (EKG) show reveals a normal evaluation.  

Shortly after her separation from service, the Veteran was afforded a VA general medical examination.  That examination report shows that the Veteran informed the VA examiner had that she had been diagnosed with cardiomegaly in 2001 based on the findings from an echocardiogram (ECHO) after she had presented with complaints of chest pain associated with contraceptive patch.  She denied any history of myocardial infraction, hypertension, or coronary artery disease.  She further denied any current chest pain.  Findings from chest x-ray revealed borderline cardiomegaly and EKG test reflected borderline results but no evidence of acute changes.  The VA examiner confirmed a diagnosis of cardiomegaly.  

An August 2008 private echocardiographic report reflects that the Veteran has "borderline concentric left ventricular hypertrophy with normal left ventricular systolic function."  

Pursuant to the Board's 2011 remand directives, the Veteran was afforded a VA heart examination in December 2011.  That examination report shows a diagnosis of cardiomyopathy and x-ray film revealed findings of mild enlargement of the heart.  Based on a review of the claims folder and the findings from clinical examination, the VA examiner concluded that it was less likely than not that the cardiomyopathy was caused by the in-service use of birth control patch.  The examiner noted that cardiomyopathy does not have a clear etiological path and condition is usually linked to types of medication other than birth control, but the literature indicated that women with underlying cardiac condition should avoid using or taking estrogen medications.  The VA examiner further noted that the Veteran did not have a heart disorder prior to her enlistment into service and radiologic evidence continue to demonstrate mild enlargement of the heart.  

In this case, the evidence weighing in the Veteran's favor is the report of the February 1996 service chest x-ray finding of enlarged heart as well as the January 2007 VA chest x-ray which revealed findings of mild enlarge heart only a month after her separation from service.  However, the evidence of record does not demonstrate evidence of cardiomyopathy manifested a compensable degree within one year following separation from service.  See 38 C.F.R. §§ 3.307, 3.309, and 4.104, Diagnostic Code 7020 (a compensable rating requires a metabolic equivalent of less than 10 or at least continuous medication).  Service connection based on a presumptive chronic disorder is not warranted.  

As noted above in the legal criteria above, for certain chronic diseases listed under 38 C.F.R. §3.309, there is an alternative method of establishing the second and third service-connection element is through a demonstration of continuity of symptomatology pursuant to under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the medical evidence fails to demonstrate that the Veteran's cardiomyopathy manifested to a compensable degree with in the first year after separation, that evidence does support a continuity of the Veteran's symptoms (radiographic evidence of enlarged heart in 1996 and in 2007) that eventually led to her current diagnosis of cardiomyopathy.  See the report of the December 2011 VA heart examination. 

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that medical evidence establishes a continuity of enlarged heart symptoms which resulted in a diagnosis of cardiomyopathy after service and supports an award of service connection.  See 38 C.F.R. § 3.303(b). 

The Board finds that the evidence of record is at least in approximate balance on whether the Veteran's currently diagnosed cardiomyopathy is related to enlarged heart first demonstrated in service and that she has continued to experience since then.  Here, there is medical evidence of enlarged heart shown in service as well as within a month after her separation from service, and there is a subsequent diagnosis of cardiomyopathy.  Therefore, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's cardiomyopathy is related to her period of service.  38 C.F.R. § 3.303(b);Walker, 708 F.3d at 1331; see also Shedden, 381 F.3d at 1167.


3.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

Uterine Prolapse with Dysmenorrhea and Menometrorrhagia Disability 

The Veteran seeks a higher initial evaluation for her disability due to uterine prolapse with dysmenorrhea and metromenorrhagia (previously characterized as endometriosis).  

The Veteran is currently assigned a 30 percent evaluation for a prolapsed uterus pursuant to Diagnostic Code 7621.  38 C.F.R. § 4.116, Diagnostic Code 7621.  An incomplete prolapsed uterus warrants a 30 percent disability rating.  A complete prolapse of the uterus through the vagina and introitus warrants a 50 percent disability rating.  Id. 

The Board notes that other potentially applicable diagnostic codes do not support an evaluation in excess of 30.  38 C.F.R. § 4.116, Diagnostic Codes 7610 to 7615, and 7622. 

The Board acknowledges that the Veteran was previously rated under Diagnostic Code 7629 for endometriosis, which warrants a 10 percent rating for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control; a 30 percent rating for pelvic pain or heavy or irregular bleeding not controlled by treatment; and a 50 percent rating for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  The Note following Diagnostic Code 7629 states that diagnosis of endometriosis must be substantiated by laparoscopy.  38 C.F.R. § 4.116, Diagnostic Code 7629. 

In this case, VA treatment records show that an August 2011 endometrial biopsy was normal and there was no finding of hyperplasia or atypia present.  The current VA clinical evidence does not support a diagnosis of endometriosis to warrant consideration under Diagnostic Code 7629.  See 38 C.F.R. § 4.116, Diagnostic Code 7629, Note.  It is more appropriate to rate the Veteran's disability under Diagnostic Code 7621.  See 38 C.F.R. § 4.116

Based on a review of the evidence of record, the Board finds that the evidence does not support the assignment of an evaluation in excess of 30 percent for the Veteran's uterine prolapse with dysmenorrhea and metromenorrhagia.  Here, the report of a December 2011 VA gynecological examination shows that the Veteran has incomplete uterine prolapse, which supports the current assignment of a 30 percent evaluation under Diagnostic Code 7621.  See 38 C.F.R. § 4.116.  There was no finding of a complete prolapse of the uterus through the vagina and introitus that would warrant a higher evaluation of 50 percent.  See Id.  

The Veteran is competent to report readily observable symptoms, including pelvic pain and discomfort; however, she is not qualified with the necessary medical training to opine on the existence of a complete prolapsed uterus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. Cir. 2009).  Competent medical evidence is required. 38 C.F.R. § 3.159(a)(1).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See id.; Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  

In short, the competent medical evidence does not show the presence of a complete prolapsed uterus at any time during the period under appeal.  As such, the record does not present a basis to award an evaluation in excess of 30 percent for uterine prolapse.  38 C.F.R. §§ 3.159(a)(1), 4.116, Diagnostic Code 7621.  The claim is denied.

Lumbar Spine Disability 

The Veteran claims entitlement to an initial evaluation in excess of 10 percent for her lumbar spine disability.  

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Here, a review of the Veteran's claims folder shows she complained of, and was treated for, lumbar spine pain during her period of service.  The Veteran has been afforded two VA examinations in conjunction with her lumbar spine disability claims since the beginning of this appeal period.  The record also contains the Veteran's testimony regarding the severity of her lumbar spine disability. 

The Veteran underwent the first VA examination in January 2007.  The examination report shows the Veteran complained of intermittent low back pain with increased activities, which occurred approximately once a month.  She denied any radiating pain.  Physical examination revealed that the Veteran had full range of motion in her lumbar spine, without pain, and there was no objective evidence of additional limitation of motion of the lumbar spine due to pain, fatigue, weakness, lack of endurance or repetitive use.  There was also no evidence of neurologic impairment in the lower extremities, and the Veteran denied any bowel or bladder problems.  The x-ray films revealed findings of degenerative changes with spondylosis in the lumbar spine.  The VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine. 

During a January 2011 Board hearing, the Veteran testified that her back condition had worsened since her January 2007 VA examination.  Specifically, the Veteran and her spouse described constant tension and pressure in the sacroiliac area.  They testified that the Veteran needs very frequent back rubs but that these do not provide lasting relief.  Her husband also described how the Veteran cannot sleep on her back.

In December 2011, the Veteran was afforded a VA examination to evaluate severity of her lumbar spine disability.  That examination report shows a diagnosis of degenerative arthritis with spondylosis in the lumbar spine.  The examiner noted that the Veteran complained of intermittent low back pain, with flare-ups in pain at the end of each day.  She reported that the low back pain was exacerbated by physical activities.  The Veteran denied any bowel or bladder problems.  On physical examination, the examiner observed that the Veteran had normal posture and gait.  There was no evidence of radiating pain on movement, muscle spasms, tenderness, guarding, or weakness in the lumbar spine.  The Veteran had full range of motion in lumbar spine, without evidence of painful motion.  There was no objective evidence of additional limitation of motion of the lumbar spine due to pain, fatigue, weakness, lack of endurance or repetitive use.  There was no evidence of IVDS.  

Based on a review of the evidence of record, the Board finds that the evidence of record does not support an evaluation in excess of 10 percent for lumbar spine disability.  The Veteran's claim for a higher evaluation for lumbar spine disability is denied. 

Here, the record shows that the Veteran's lumbar spine disability is manifested by x-ray evidence of degenerative disorder with subjective complaints of pain with increased activity and objective findings revealed full range of motion with no additional limitation following repetitive motion.  Collectively, this symptomatology supports the current assignment of a 10 percent rating for lumbar spine disability based on the criteria under Diagnostic Code 5003 for degenerative arthritis without compensable loss of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, and 5242.  

Pertinently, the findings in the 2007 and 2011 VA spine examinations show that the Veteran had full range of motion in the lumbar spine on clinical evaluation, which does not support a compensable rating for loss of range of motion under General Rating Schedule for Spine Disabilities.  See 38 C.F.R. § 4.71a.  Even when considering the factors discussed in DeLuca, however, the Board finds that the Veteran's lumbar spine disability, with intermittent symptomatology, is not severe enough as to be compensable under limitation of motion (forward flexion limited to less than 85 degrees and total thoracolumbar motion limited to less than 235 degrees).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5242.  


A higher evaluation than 10 percent is not warranted unless there is compensable loss of motion due to the lumbar spine disability. Indeed, a higher rating under the General Rating Formula for Diseases of the Spine is not warranted because flexion is greater than 60 degrees and the total combined range of motion was greater than 120 degrees.  The Veteran reports experiences intermittent episodes of low back pain and discomfort, but there was no objective medical evidence of painful motion, tenderness, muscle spasms or any additional loss of function on repetition of motion.  There were no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

Nevertheless, the Veteran maintains that her spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of her current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.   

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Veteran has already been compensated for voiding dysfunction associated with her service-connected gynecological disability.  There is no evidence of neurologic involvement in the Veteran's lower extremities, or evidence of any bowel problems associated with the Veteran's lumbar spine disability.  The Veteran has consistently denied any bladder or bowel problems associated with her lumbar spine disability and none of the VA treatment records references objective bladder dysfunction impairments associated with her lumbar spine disability.  As such, there is no other provision under which any other additional separate disability rating may be assigned for the Veteran's disability.

 After a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent for lumbar spine disability is not warranted.  The evidence does not support the assignment of any separation compensable evaluation for associated disabilities.  The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  Should the Veteran's disabilities picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Left and Right Knee Disability 

The Veteran claims entitlement to higher initial evaluations for her right and left knee disabilities.  The Veteran is currently assigned a 10 percent evaluation for each knee based on arthritis with limitation of motion. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Veteran seeks higher initial disability ratings for right and left knee disabilities.  Currently, his knee disabilities have been each assigned a 10 percent evaluation.  A review of the evidence of record shows the Veteran underwent two VA examinations during the period under appeal.  The record also the Veteran's lay testimony regarding the severity of her knee disabilities.

The Veteran's service treatment records show that she complained of bilateral knee problems during his period of service.  Shortly after separation from service, in January 2007, the Veteran was afforded a VA orthopedic examination, in which her claimed bilateral knee disorder was evaluated.  The examination report shows that the Veteran reported that her left and right knee problems were manifested by clicking sensation, swelling, and pain with increased activities.  She reported that her symptomatology was worse in the right knee than the left knee.  It was noted that she described knee pain on the anterior near the patellae.  

On physical examination, the January 2007 VA examiner observed that the Veteran had crepitus in both knees.   Range of motion testing showed that the Veteran had full range of motion on flexion and extension, without pain, bilaterally.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no evidence of effusion, weakness, or tenderness in either knee.   Stability testing revealed both knees were within normal limits.  X-ray films of the knees revealed findings of degenerative joint disease.  

In December 2011, the Veteran was afforded another VA examination in conjunction with her increased rating claims.  The Veteran complained of pain with increased activity, such as running.  The Veteran reported functional impairment during flare-ups of pain, with the last flare-up in the previous months.  She treated her increase in symptomatology with pain medication.  Range of motion testing of both knees revealed full range of extension and flexion, with no evidence of painful motion or additional limitation of motion with repetitive use in either knee.  The examiner found that the Veteran did not have any functional impairment her knees.  There was evidence of trace pretibial edema in both knees, but there was no evidence tenderness in the knee joints.  Muscle strength and joint stability tests were normal.  There was no evidence of subluxation, dislocation, or meniscal involvement, in either knee.  
 
Here, the Veteran contends that her service-connected right knee and left knee disabilities are manifested by symptomatology that is more severe than indicated by her current assigned evaluations.  However, based on a review of the evidence of record, the Board finds that competent evidence does not support evaluations in excess of 10 percent for either the left knee or right knee disabilities. 

Here, the medical evidence of record shows that the Veteran's left and right knee disabilities included degenerative arthritis manifested by swelling and intermittent pain throughout the entire period under appeal.  The Veteran has consistently reported pain, stiffness and swelling with increased activities.  As discussed above, this may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  She cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Based on the findings from the 2007 x-ray report, the evidence of record demonstrates that the Veteran has arthritis in his left and right knee joints.  Clinical evidence demonstrates that the Veteran has swelling observed in 2007 and in 2011.  Moreover, the Veteran has consistently complained of subjective pain and stiffness of movement in both knees with increased activities.  This symptomatology supports a 10 percent evaluation for each knee based on the criteria under Diagnostic Code 5003 for degenerative arthritis.   See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here, at no point does the Veteran's left and right knee disabilities meet the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, both the 2007 and 2011 VA examination reports demonstrate full range of motion in the Veteran's knees without evidence of pain on movement or findings of additional functional loss due to pain on movement.  Even when considering additional limitation resulting from the intermittent flare-ups, the Veteran's range of motion in her knees is still nowhere near so severe as to approach the degree of limitation that are compensable (with limitation to 45 degrees of flexion or 10 degrees of extension).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Therefore, the evidence of record does not demonstrate compensable limitation of motion, let along findings to support an evaluation in excess of 10 percent in either the left or right knees.  When arthritis does not cause loss in range of motion so severe as to warrant a compensable rating under Diagnostic Codes for evaluating range of motion loss, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003.  As such, the left and right knee disabilities from arthritis only meets the criteria to be rated as 10 percent disabling under Diagnostic Code 5003 for degenerative arthritis for the entire period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent for each knee is not warranted.  

The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disabilities in the left and right knees have worsened to a level more severe than 10 percent disabling at any point during this period.  Should the Veteran's disabilities picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Extra-schedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's disabilities present such an exceptional disability picture that the applicable schedular criteria are inadequate.  The Veteran's lumbar spine and knee disabilities are manifested by arthritis with painful motion; which are symptoms specifically contemplated by the rating schedule.  The severity of the Veteran's uterine prolapse disability has also been considered by the applicable rating criteria. There is no indication of alleged or observed symptomatology of the Veteran's disabilities that is not already generally recognized through the existing rating criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In any event, the Veteran has not shown that her service-connected disability under evaluation caused her marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's disabilities affect her functional capacity, she has not asserted, and the evidence of record does not demonstrate, that her disabilities have caused marked inference with her employment.  Moreover, the Veteran's service-connected disorders also do not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim of entitlement to a TDIU. At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment.  She has asserted that her disabilities affect her functional capacity, but she has not asserted that he is unemployable because of her disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).



ORDER

Entitlement to service connection for a liver condition is denied. 

Entitlement to service connection for cardiomegaly is granted.  

Entitlement to an evaluation in excess of 30 percent for uterine prolapse with dysmenorrhea and metromenorrhagia is denied. 

Entitlement to an evaluation in excess of 10 percent for lumbar spine disability is denied.  

Entitlement to an evaluation in excess of 10 percent for left knee disability is denied. 

Entitlement to an evaluation in excess of 10 percent for right knee disability is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


